Judgment, insofar as it awards plaintiff the sum of $4,500 with reference to the cause of action for conscious pain and suffering, unanimously affirmed. Insofar as the judgment awards plaintiff the sum of $48,000 damages for the wrongful death of the deceased, it is unanimously reversed on the ground of excessiveness and a new trial ordered, with costs to the appellants to abide the event, unless plaintiff stipulates to reduce the verdict to $35,000 in which event the judgment, as so modified is affirmed, without costs. Settle order on notice. Concur — Peck, P. J., Breitel, Prank, Valente and Bergan, JJ.